Detailed Office Action
	The communication dated 6/10/2021 has been entered and fully considered. Claim 10 is withdrawn from examination. Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 6/10/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all the claims 1-10 are very similar and therefore one search should encompass all the claims and there is no serious search burden on the Examiner.  
This is not found persuasive because, first as shown in the restriction requirement of 4/30/2021, the two inventions I and II are unrelated processes and require different apparatus with substantially different designs. The Applicant has not provided a rebuttal to this assertion.
Second, as shown in the restriction requirement of 4/30/2021, there is a search burden to the Examiner if the restriction is not placed. Examination of invention I requires its unique keyword search (such as method of cleaning and calcination) in classification B01F15/00045 and C04B2235/65 and examination of invention II requires its unique keyword search (method of joining that is very different from Invention I) in classification F16B5/00. It is the Examiner’s position that the burden of search is clear from the statement above.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1, 2, and 6-8 are objected to because of the following informalities: 
Claim 1 (line 12), claim 2 (line 3), claim 6 (line 3), claim 7 (line 3), and claim 8 (lines 7 and 8, two occurrences): replace “protruding portion” with “protruding plugged portion”.
Claim 1 (line 12), and claim 2 (line 4): replace “the plugged portion” with “the protruding plugged portion”.
Claim 8 (line 5): replace “the surface region” with “the annular surface region”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the rotary brushes" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is dependent on claim 2 that recites “at least one rotary brush” and not “rotary brushes”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FURUKUBO (US-2009/0229765), hereinafter FURUKUBO.
Regarding claim 1, FURUKUBO discloses a method that reads on the applicant claim of A bottom face processing method of a pillar-shaped honeycomb structure {[abstract] note that brushing is the bottom face processing, note that the honeycomb structure is pillar-shaped} comprising steps of: 
preparing a pillar-shaped honeycomb structure including a plurality of first cells which extend in parallel with each other from a first bottom face to a second bottom face, and each of which is opened in the first bottom face {[FIG. 8] note the cells with open entrance to the left are the plurality of first cells, note that the openings are at the first bottom face (or end face)} 
and has a protruding plugged portion in the second bottom face {[FIG. 8] note the first cells are plugged at the end (the right side), [0074] note the solidified plugging slurry attached to the end face removal indicates that the plug was originally protruding from the face, [0034] also note removing solidified matter attached to the mask, indicating its protrusion}, 
and a plurality of second cells each of which is adjacent to at least one of the first cells with a partition wall interposed therebetween, which extend in parallel with each other from the first bottom face to the second bottom face, and each of which has a protruding plugged portion in the first bottom face, and is opened in the second bottom face {see above and [FIG. 8] note the cells with open entrance to the right are the plurality of second cells, first and second cell are parallel and adjacent and wall 52 is interposed between them, [0074] note the solidified plugging slurry attached to the end face removal indicates that the plug was originally protruding from the face}; 
and removing the protruding portion from the plugged portion of each of the first cells and the second cells of the pillar-shaped honeycomb structure {[0074] note removing is done by end face brushes 31}.
Regarding claim 2, FURUKUBO discloses a method that reads on the applicant claim of wherein the step of removing the protruding portion comprises bringing a plurality of brush bristles into contact with the plugged portion of each of the first bottom face and the second bottom face while rotating at least one rotary brush which includes a base which is rotatable around a rotational axis, and the brush bristles implanted to a surface of the base, and whose rotational axis is parallel with the extending direction of the first cells and the second cells {[0033] to [0037], [FIG. 3] note the rotating brushes [0040]}.
Regarding claim 6, FURUKUBO discloses a method that reads on the applicant claim of wherein the step of removing the protruding portion includes relatively moving the at least one rotary brush in a direction parallel with the first bottom face and the second bottom face of the pillar-shaped honeycomb structure {[0073] note the teaching of continuous moving of honeycomb at 60 mm/second, [FIG. 1] note that honeycomb 200 is moving while on bar 55 from left to right at the mentioned speed while rotary brush 31 is acting on the bottom faces, thus there is a relative movement between rotary brush and honeycomb and in parallel to the bottom or end face of the honeycomb}.
Regarding claim 7, FURUKUBO discloses a method that reads on the applicant claim of wherein the step of removing the protruding portion is performed while the first bottom face and the second bottom face of the pillar-shaped honeycomb structure are interposed between one or more pairs of the rotary brushes {[FIG. 3]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable FURUKUBO as applied to claim 1 above, and further in view of KATO (US-2004/0242130), hereinafter KATO.
Regarding claim 8, FURUKUBO discloses all the limitations of claims 1 and 2 as discussed above. FURUKUBO further discloses a method that reads on the applicant wherein the base has an annular surface region in which the brush bristles are implanted {[0037] note the teaching on disc-like (i.e. annular) base plate with brush lines installed or implanted}.
FURUKUBO, however, is silent on attaching a suction device with a suction port to the cleaning brushes. FURUKUBO only discloses removing the excess solidified plug from the bottom face using the rotary brush {[0034]} and does not disclose how these excess materials are further removed from the work area or the brush itself. Therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine an appropriate method that eliminates these excess materials form the work space and the rotary brush bristles.
In the same filed of endeavor that is related to brushing and cleaning method, KATO discloses a method that reads on the Applicant claim of and includes a suction port in communication with a suction apparatus in a portion on inner side of an inner peripheral contour of the surface region, and wherein the suction apparatus is operated while the step of removing the protruding portion is performed, and the removed protruding portion is suctioned from the suction port {[abstract], [0046], [0051], [FIG. 3] 83 is the suction device, 90 is the suction port that is connected to inner portion of where the bristles 84A are located, note that the suction device operates while grinding or bottom face processing is in operation}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of KATO in the method of FURUKUBO and have incorporated a suction device with an inner suction port into the rotating brushes of FURUKUBO.
[0013]}. Additionally the advantage of the suction device of KATO is that it removes the need for stopping the rotating brushes frequently to clean the excess material off {[0016]}.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable FURUKUBO as applied to claim 1 above, and further in view of SATO (US-2011/0262639), hereinafter SATO.
Regarding claim 9, FURUKUBO discloses all the limitations of claim 1 as discussed above thus disclosing claim 9 limitations of “obtaining a pillar-shaped honeycomb structure having been subjected to bottom face processing by performing the bottom face processing method of the pillar-shaped honeycomb structure according to claim 1”. 
FURUKUBO, however, is silent on firing the honeycomb formed body that is subjected to the bottom face processing.
In the same field of endeavor that is related to manufacturing plugged honeycomb structure, SATO discloses a method that reads on the applicant claim of and firing the pillar-shaped honeycomb structure having been subjected to the bottom face processing {[0063]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of SATO in the method of FURUKUBO and have implemented a firing step to produce the final product that is the filter body. The advantage of the firing step as disclosed by SATO is that it results in [0063]} which also is the objective of FURUKUBO {[0002], [0003] note the objective is to produce the exhaust gas filter}.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748